Response to Arguments
Applicant’s arguments, see page 6, section titled “Claim Rejections Under 35 USC §112(b)”, filed 7/26/2022, with respect to the indefiniteness rejections of claims 14-16 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 14-16 have been withdrawn. It is noted that the “sleeve” is interpreted to be a distinct structure from the “duct” and as conventionally defined, a sleeve is “2a: a tubular part (such as a hollow axle or a bushing) designed to fit over another part” (See Merriam-Webster Dictionary). The “sleeve” is therefore interpreted to be a structure that is not integral with the duct such that there can be relative movement therebetween. Applicant is correct in the analysis that the originally filed specification states that the sleeve “may” pivot relative to the duct but that the operation does not need to occur such that the claims are not lacking essential structural cooperative relationships. As such, the claims are no longer considered indefinite and it would additionally appear to require impermissible hindsight of the present application in order to add a sleeve to the prior art duct as seen in Figure 4B of Fenny et al. in order to achieve the claimed invention.
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. On pages 6-9 of Applicant’s Remarks, it is first alleged that the combination of Fenny et al. and Vander Mey et al. would not provide an electric motor which swivels about the vertical axis. Examiner respectfully disagrees as the substitution of the motor, hub assembly, and blades of Vander Mey et al. in place of the motor and blade assembly of Fenny et al. would provide this claimed movement. As outlined in the prior office action, Fenny et al. teach the pivoting of a motor and blade assembly on a spindle to rotate the motor and blade assembly between anti-torque and pusher configurations. Replacing this motor and blade assembly with the improved motor, hub assembly, and blades of Vander Mey et al. such as by attaching the mounting flange 1107 seen in Figure 11 of Vander Mey et al. to the spindle of Fenny et al. would provide a combination that reads upon the present claims. Applicant appears to be relying on piece meal analysis to state that Vander Mey et al. doesn’t teach a pivoting of the motor, hub and blade assembly, such that in combination there would be no rotation but this ignores the rotating teachings of Fenny et al. Applicant further alleges that the application of the PG Publication of Vander Mey et al. (US 2022/0043465) requires the use of the provisional filing date and there is a disagreement in the paragraph numbering between the provisional application and the PG publication such that its not clear if there is support for the sections relied upon in the rejection using the PG Publication. Examiner agrees that there is a discrepancy between the paragraph numberings but first draws attention to the Figures and reference characters of the Publication and Provisional application being the same. Attention is also drawn to paragraphs [0069]-[0071] of the provisional application which are verbatim to paragraphs [0083]-[0085] of the Publication which were utilized in the rejections. Applicant’s assertion that the provisional does not provide support for the subject matter in the Publication is therefore not persuasive. The rejections of claims 1-12, 17, 19, and 20 under 35 USC 103(a) in view of Fenny et al. in combination with Vander Mey et al. are therefore maintained. Similarly, the rejections of claim 21 under 35 USC 103(a) in view of Fenny et al. in combination with Vander Mey et al., in further view of Applicant Admitted Prior Art is additionally maintained. 
Allowable Subject Matter
Claims 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647